DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive & moot in view of the new grounds of rejection.
The Applicant asserts on page(s) 6 of the Response:
	Claims 1, 13, and 16 have been amended to address the minor informalities noted by the 		Examiner.
In response, the Examiner respectfully submits that the rejection concerning the lack of antecedent basis of the limitation “the level” has not been addressed and remains outstanding.

The Applicant asserts on page(s) 9 of the Response:
	First, the Examiner asserts that the polyethylene glycol (PEG) shown in Takahashi is considered a 	therapeutic drug. This is incorrect. PEG is well-known to be an excipient that increases the solubility of 	active pharmaceutical ingredients rather than having any therapeutic activity itself. In this regard Applicant 	notes that Takahashi itself never suggests that PEG is a therapeutic. Indeed, the Examiner has not provided 	any supporting evidence showing that “PEG is considered a therapeutic drug,” as the Office Action states 	on page 3.
In response, the Examiner respectfully submits that polyethylene glycol (PEG) is a well-known substance that is used to treat constipation.  Additionally, the term 

The Applicant asserts on page(s) 9 of the Response:
	Second, claim 19 requires that the imaging measure a quantitative level of the medicament. 	Nowhere does Takahashi show or suggest that the activity or concentration of PEG is able to be quantitated 	via the dye or the dye signal (photoacoustic or otherwise). Applicant notes that Paragraph 89 of Takahashi, 	to which the Examiner appears to point as allegedly showing this claimed feature, simply states a larger 	amount of the contrast agent used in the photoacoustic imaging may accumulate in a tumor.
In response, the Examiner respectfully submits that the limitation in claim 19 which recites, “a measurement of the quantitative level of the medicament”, only requires a measurement that reflects a quantitative level of the medicament.  During photoacoustic imaging, the imaging signal reflected by the organic dye indicates the presence of PEG because the dye is linked to the PEG.  If there is an accumulation of this signal (as described in [0089] of the cited Takahashi), then that is a measurement that reflects a quantitative level of the PEG, thus satisfying the claim.  If the Applicant seeks the claim that an actual quantity of the medicament is accounted for, the Examiner recommends amending to more clearly claim that feature.

The Applicant asserts on page(s) 9 of the Response:
Third, as noted above independent claim 19 has been amended to recite that the dye becomes photoacoustically active when bonded to an administered medicament within the patient. Takahashi fails to show this claimed limitation in which the dye’ photoacoustic behavior changes as a result of interacting with a therapeutic. Rather, in Takahashi the PEG is simply covalently bound to the PEG.
In response, the Examiner respectfully directs attention to the new grounds of rejection below.

Claim Objections
1) Claim 11, it is unclear whether “nanonparticle” is a misspelling.
2) Claim 19 is objected to because of the following informalities:  It is unclear as to whether the “drug therapy” is properly set forth in the claim because the “administered medicament” is not recited to be part of a type of drug therapy.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-27 and 29 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, “the level” lacks proper antecedent basis in the claim.
Regarding claim 6, “the level of heparin” lacks proper antecedent basis in the claim.

Regarding claims 19 and 27, “the photoacoustic signal” lacks proper antecedent basis in the claim.
Regarding claim 23, “the drug” lacks proper antecedent basis in the claim.
Regarding claim 29, “the group including aniline derivatives” lacks proper antecedent basis in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 19, and 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Opportunities for Photoacoustic-Guided Drug Delivery” by Xia et al. Current Drug Targets, 2015, Vol. 16, No. 6, pp.571-581 (hereinafter as Xia).
Regarding claim 1, Xia discloses a device for noninvasively monitoring therapy, comprising: a. a source of photoacoustically active dye, the dye being photoacoustically active at least when bonded to a quantity of interest; b. an ultrasound photoacoustic imager configured to detect a level of the quantity of interest, the quantity of interest having been bonded to the dye, c. to thereby allow the level of the quantity of interest in a patient undergoing therapy to be determined and maintained within a therapeutic range (p.576-577: “Monitoring the Distribution of Therapeutics”, Fig. 7).  While Xia does not explicitly state that the dye is inactive prior to bonding and active after the bonding, Xia clearly teaches that a dye is at least (p.577, left column).  The claim language is not clear on whether the dye is at some point photoacoustically inactive.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that a photoacoustic dye is active when it is bound to its carrier, so as to ensure that the photoacoustic imaging will indeed be enhanced when imaging for the dye.
Regarding claims 19 and 27, Xia discloses a method for monitoring a drug therapy, comprising: a. administering a source of photoacoustically active dye to a patient, the dye being photoacoustically active at least when bonded to a quantity of interest; b. performing ultrasound photoacoustic imaging of the patient, the imaging configured to measure a quantitative level of the medicament in the patient by measuring a photoacoustic signal from the bonded dye; and c. providing an output of a measurement of the quantitative level of the medicament as determined by the photoacoustic imaging (p.576-577: “Monitoring the Distribution of Therapeutics”, Fig. 7).  While Xia does not explicitly state that the dye is inactive prior to bonding and active after the bonding, Xia clearly teaches that a dye is at least active when bonded to a dye or nanocarrier (p.577, left column).  The claim language is not clear on whether the dye is at some point photoacoustically inactive.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that a photoacoustic dye is active when it is bound to its carrier, so as to ensure that the photoacoustic imaging will indeed be enhanced when imaging for the dye.

Claim(s) 2-5 and 29 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Opportunities for Photoacoustic-Guided Drug Delivery” by Xia et al. Current Drug Targets, 2015, Vol. 16, No. 6, pp.571-581 (hereinafter as Xia), as applied to claim 1 above, in view of Biran (US 2011/0065085, of record).
Regarding claim 2-4, Xia does not explicitly disclose that the drug is heparin and that the dye that interacts with the heparin is the charged species methylene blue.  However, Biran teaches enhancing the visualization of heparin by binding a dye such as methylene blue ([0052]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the heparin, bound to methylene blue, as taught by Biran to the photoacoustic imaging of Xia, as to provide the therapeutic advantages of heparin to the contrast-enhanced imaging of Xia.  One of ordinary skill in the art would have been knowledgeable of the various types of dyes used for image enhancement.
Regarding claim 5, Xia does not explicitly disclose that the dye is a phenothiazinium species that is toluidine blue, but Biran teaches the use of toluidine blue ([0052]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the heparin, bound to toluidine blue, as taught by Biran to the photoacoustic imaging of Xia, as to provide the therapeutic advantages of heparin to the contrast-enhanced imaging of Xia.  One of ordinary skill in the art would have been knowledgeable of the various types of dyes used for image enhancement.
Regarding claim 29, Xia does not explicitly disclose that the dye is an acid dye selected from the group including aniline derivatives.  However, Biran teaches the use of toluidine blue as a dye ([0052]).  Toluidine is derived from toluene, which is a derivative of aniline.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply an aniline derivative such as toluidine blue as a dye as taught by Biran .

Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Opportunities for Photoacoustic-Guided Drug Delivery” by Xia et al. Current Drug Targets, 2015, Vol. 16, No. 6, pp.571-581 (hereinafter as Xia), as applied to claim 1 above, in view of Biran (US 2011/0065085, of record), as applied to claim 3 above, in view of “Impact of Intelligent Intravenous Infusion Pumps on Directing Care Toward Evidence-Based Standards: A Retrospective Data Analysis” by M.B. Schilling.  Hospital Practice. Vol. 39, Issue 3. 2011 (hereinafter as Schilling, of record).
Regarding claim 6, neither Xia nor Biran explicitly disclose a source of protamine sulfate, such that if the level of heparin is determined to exceed the therapeutic range, the source of protamine sulfate is controlled to deliver protamine sulfate to the patient in a controlled manner.  However, Schilling teaches a controlled infusion use of protamine sulfate as a rescue agent (Abstract).  Protamine sulfate is known in the art as an agent that is used to reverse the effects of heparin.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the controlled infusion of protamine sulfate to the heparin administration of Xia and Biran, as to provide a well-known manner of counteracting the undesired effects of heparin.

Claim(s) 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Opportunities for Photoacoustic-Guided Drug Delivery” by Xia et al. Current Drug Targets, 2015, Vol. 16, No. 6, pp.571-581 (hereinafter as Xia), as applied to claim 1 above, in view of Lanza (US 2010/0297019, of record).
Regarding claim 7, Xia does not explicitly disclose that the quantity of interest is digoxin or phenytoin.  However, Lanza teaches that a composition which may include digoxin as part of an imaging agent (Table B: “cardiac glycosides - digoxin”; [0064]: “imaging/tracking agents”; [0080]: “photoacoustic tomographic (PAT) imaging”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the bioactive composition of Lanza as the quantity of interest of Xia, as to provide a well-known therapeutic agent with imaging and tracking capabilities.

Claim(s) 8 and 12-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Opportunities for Photoacoustic-Guided Drug Delivery” by Xia et al. Current Drug Targets, 2015, Vol. 16, No. 6, pp.571-581 (hereinafter as Xia), as applied to claim 1 above, in view of Pinchuk (US 5053048, of record).
Regarding claim 8, Xia does not explicitly disclose that the source of dye is a localized region of dye on a catheter.  However, Pinchuk teaches that a catheter may be stained with a toluidine dye that binds heparin (8:35-36, 58-59; 9:13).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the catheter taught by Pinchuk to the system of Xia, as to provide a visuals-enhancing dye that binds an antithrombogenic agent that is commonly applied to medical devices to avoid thrombosis (Pinchuk @ 1:20-34).
Regarding claim 12, Xia does not explicitly disclose that the source of dye is localized by covalently binding dye to the catheter.  However, it would have been obvious to one of ordinary 
Regarding claim 13, Xia does not explicitly disclose that the localized region of dye on the catheter is a cladding region.  However, Pinchuk teaches that a catheter may be stained with a toluidine dye that binds heparin, in a cladding region (8:35-36, 58-59; 9:13 - the region that is stained is considered a ‘cladding’ region because it is applied over another layer of material).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the catheter taught by Pinchuk to the system of Xia, as to provide a visuals-enhancing dye that binds an antithrombogenic agent that is commonly applied to medical devices to avoid thrombosis (Pinchuk @ 1:20-34).
Regarding claim 14, while Xia does not explicitly disclose that the catheter further is configured to include a drug release region, Pinchuk teaches a catheter (8:35-36, 58-59; 9:13), which are well-known to one of ordinary skill in the art to be commonly used to deliver drugs to a subject.  For example, one of ordinary skill in the art would have known that venous-type catheters are commonly used to deliver therapeutic agents.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Opportunities for Photoacoustic-Guided Drug Delivery” by Xia et al. Current Drug Targets, 2015, Vol. 16, No. 6, pp.571-581 (hereinafter as Xia) in view of Pinchuk (US 5053048, of record), as applied to claim 8 above, in view of Aimiya (US 2013/0157895, of record).
Regarding claim 9, neither Xia nor Pinchuk explicitly disclose that the source of dye is localized by disposing bound nanoparticles coupled to the dye on a desired region of the catheter.  However, Aimiya teaches a dye-holding silica nanoparticle that may bind to a linker compound ([0065]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the nanoparticle binding of Aimiya to the system of Xia and Pinchuk, as to provide an appropriate and well-known binding compound to a dye.
Regarding claim 10, neither Xia nor Pinchuk explicitly disclose that the nanoparticles are silica.  However, Aimiya teaches a dye-holding silica nanoparticle that may bind to a linker compound ([0065]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the nanoparticle binding of Aimiya to the system of Xia and Pinchuk, as to provide an appropriate and well-known binding compound to a dye.

Claim(s) 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Opportunities for Photoacoustic-Guided Drug Delivery” by Xia et al. Current Drug Targets, 2015, Vol. 16, No. 6, pp.571-581 (hereinafter as Xia), as applied to claim 1 above, in view of Nagar (US 2007/0093717, of record).
Regarding claim 18, Xia does not explicitly disclose that the ultrasound photoacoustic imager includes a wearable transducer.  However, Nagar teaches a wearable photoacoustic imaging transducer (Fig. 6: “glucometer 160” includes “acoustic transducer 30” which may be “mounted to locations of a patient body” as described in [0095]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the wearable sensor of Nagar to the sensing of Xia, as to provide the convenience of a sensor that maintains contact with an object without having to be manually held.

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Opportunities for Photoacoustic-Guided Drug Delivery” by Xia et al. Current Drug Targets, 2015, Vol. 16, No. 6, pp.571-581 (hereinafter as Xia), as applied to claim 19 above, in view of Roy (US 2015/0157794, of record).
Regarding claims 20-22, Xia does not explicitly disclose that the output is used as an input to a controlling step, wherein the controlling, through a signal to an infusion pump, causes the administration of the medicament to cease, reduce, start, or increase so as to maintain the quantitative level of the medicament in the patient to within a therapeutic range or window.  However, Roy teaches an infusion pump that is controlled via a feedback mechanism ([0039]…[0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the infusion pump of Roy as the system of Xia, as to provide controlled and precise amounts of an infused medicament for patient safety.

Claim(s) 23-26 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Opportunities for Photoacoustic-Guided Drug Delivery” by Xia et al. Current Drug Targets, 2015, Vol. 16, No. 6, pp.571-581 (hereinafter as Xia), as applied to claim 19 above, in view of Biran (US 2011/0065085, of record).
([0052]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the heparin, bound to methylene blue, as taught by Biran to the photoacoustic imaging of Xia, as to provide the therapeutic advantages of heparin to the contrast-enhanced imaging of Xia.  One of ordinary skill in the art would have been knowledgeable of the various types of dyes used for image enhancement.
Regarding claim 26, Xia does not explicitly disclose that the dye is a phenothiazinium species that is toluidine blue, but Biran teaches the use of toluidine blue ([0052]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the heparin, bound to toluidine blue, as taught by Biran to the photoacoustic imaging of Xia, as to provide the therapeutic advantages of heparin to the contrast-enhanced imaging of Xia.  One of ordinary skill in the art would have been knowledgeable of the various types of dyes used for image enhancement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Examiner, Art Unit 3793